Exhibit 10.2

 

 
 
FIFTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT
 
This FIFTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (the “Amendment”), dated
September 16, 2009, is entered into by and among MISCOR GROUP, LTD., an Indiana
corporation (“MISCOR”), MAGNETECH INDUSTRIAL SERVICES, INC., an Indiana
corporation (“MIS”), MARTELL ELECTRIC, LLC, an Indiana limited liability company
(“Martell”), HK ENGINE COMPONENTS, LLC, an Indiana limited liability company
(“HK”), IDEAL CONSOLIDATED, INC., an Indiana corporation (“Ideal”), and AMERICAN
MOTIVE POWER, INC., a Nevada corporation (“AMP” and together with MISCOR, MIS,
Martell, HK and Ideal, the “Borrowers” and each a “Borrower”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION (the “Lender”), acting through its Wells Fargo
Business Credit operating division.


RECITALS


The Lender and the Borrowers are parties to a Credit and Security Agreement
dated January 14, 2008, as amended (the “Credit Agreement”).


The Borrowers have requested that certain amendments be made to the Credit
Agreement, which the Lender is willing to do pursuant to the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:
 
1.           Defined Terms.  Capitalized terms used in this Amendment which are
defined in the Credit Agreement shall have the same meanings as defined therein,
unless otherwise defined herein.  In addition, Section 1.1 of the Credit
Agreement shall be amended by amending the following definitions:
 
“Borrowing Base” means at any time the lesser of:
 
(a)           The Maximum Line Amount; or
 
(b)           Subject to change from time to time in the Lender’s sole
discretion, the sum of:
 
(i)           The lesser of (A) the sum of (1) the product of the Accounts
Advance Rate times Eligible Accounts of each of MIS, HK, 3D, Martell, Ideal and
AMP, plus (2) the lesser of (w) the product of the Accounts Advance Rate times
the Eligible AMP-Canada Accounts, or (x) $500,000, plus (3) the lesser of (y)
the product of the Special Accounts Advance Rate times Eligible Progress
Accounts of each of Martell and Ideal, or (z) $1,450,000; or (B) $5,800,000,
less
 
(ii)           The Borrowing Base Reserve, less
 
(iii)           The Personal Property Tax Reserve, less
 

 
 

--------------------------------------------------------------------------------

 

(iv)           The Real Estate Tax Reserve, less
 
(v)           The Landlord Reserve, less
 
(vi)           Indebtedness that any Borrower owes to the Lender that has not
yet been advanced on the Revolving Note, including, without limitation, the L/C
Amount, and the dollar amount that the Lender in its reasonable discretion then
determines to be a reasonable determination of each Borrower’s credit exposure
with respect to any swap, derivative, foreign exchange, hedge, deposit, treasury
management or other similar transaction or arrangement offered to any Borrower
by Lender that is not described in Article II of this Agreement.
 
“Special Accounts Advance Rate” means up to thirty five percent (35%), or such
lesser rate as the Lender in its sole discretion may deem appropriate from time
to time, including, without limitation, in the event the Borrowers hereafter
request that the Lender make Advances based on Inventory.
 
3.           No Other Changes.  Except as explicitly amended by this Amendment,
all of the terms and conditions of the Credit Agreement shall remain in full
force and effect and shall apply to any advance or letter of credit thereunder.
 
4.           Additional Condition.  As a condition to the Lender’s agreements
hereunder and notwithstanding anything to the contrary contained in the Fourth
Amendment to Credit Agreement dated July 14, 2009 or the letter agreement dated
September 8, 2009, on or before October 31, 2009, the Borrowers shall raise at
least Two Million Dollars ($2,000,000) of additional capital, whether in the
form of additional Subordinated Debt, proceeds of asset sales approved by the
Lender and/or cash equity contributions.  The Borrowers’ failure to comply with
such additional condition shall constitute an Event of Default:
 
5.           Accommodation Fee.  The Borrowers shall pay to the Lender a fully
earned, non-refundable fee in the amount of Twenty Five Thousand Dollars
($25,000), which fee shall be payable upon execution of this Amendment.
 
6.           Conditions Precedent.  This Amendment shall be effective when the
Lender shall have received an executed original hereof, together with each of
the following, each in substance and form acceptable to the Lender in its sole
discretion:
 
(a)           The Acknowledgment and Agreement of Subordinated Creditors set
forth at the end of this Amendment, duly executed by each Subordinated Creditor.
 
(b)           With respect to each Borrower, a Certificate of the Secretary of
the Borrower certifying as to (i) the resolutions of the board of directors or
manager, as applicable, of the Borrower approving the execution and delivery of
this Amendment, (ii) the fact that the Constituent Documents of the Borrower,
which were certified and delivered to the Lender pursuant to the Certificate of
Authority of the Borrower’s secretary issued in connection with the original
execution of the Credit Agreement, continue in full force and effect and have
not been amended or otherwise modified except as set forth in
 

 
- 2 -

--------------------------------------------------------------------------------

 

the Certificate to be delivered, and (iii) certifying that the officers and
agents of the Borrower who have been previously certified to the Lender as being
authorized to sign and to act on behalf of the Borrower continue to be so
authorized or setting forth the sample signatures of each of the officers and
agents of the Borrower authorized to execute and deliver this Amendment and all
other documents, agreements and certificates on behalf of the Borrower.
 
(c)           Such other matters as the Lender may require.
 
7.           Representations and Warranties.  Each Borrower (as to such
Borrower) hereby represents and warrants to the Lender as follows:
 
(a)           The Borrower has all requisite power and authority to execute this
Amendment, and this Amendment, and has been duly executed and delivered by the
Borrower and constitutes the legal, valid and binding obligations of the
Borrower, enforceable in accordance with its terms.
 
(b)           The execution, delivery and performance by the Borrower of this
Amendment, has been duly authorized by all necessary action and does not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
the Borrower, or the Constituent Documents of the Borrower, or (iii) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which the Borrower is a
party or by which it or its properties may be bound or affected.
 
(c)           All of the representations and warranties contained in Article V
of the Credit Agreement are correct on and as of the date hereof as though made
on and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.
 
8.           References.  All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby;
and any and all references in the Security Documents to the Credit Agreement
shall be deemed to refer to the Credit Agreement as amended hereby.
 
9.           No Waiver.  The execution of this Amendment and the acceptance
of all other agreements and instruments related hereto shall not be deemed to be
a waiver of any Default or Event of Default under the Credit Agreement or a
waiver of any breach, default or event of default under any Security Document or
other document held by the Lender, whether or not known to the Lender and
whether or not existing on the date of this Amendment.
 
10.           Release.  Each Borrower hereby absolutely and unconditionally
releases and forever discharges the Lender, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the
 

 
- 3 -

--------------------------------------------------------------------------------

 
 
foregoing, from any and all claims, demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise, which such Borrower had, now has
or has made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.
 
11.           Fees, Costs and Expenses.  Each Borrower hereby reaffirms its
agreement under the Credit Agreement to pay or reimburse the Lender on demand
for all costs and expenses incurred by the Lender in connection with the Loan
Documents, including without limitation all reasonable fees and disbursements of
legal counsel.  Without limiting the generality of the foregoing, the Borrowers
specifically agree to pay all reasonable fees and disbursements of counsel to
the Lender for the services performed by such counsel in connection with the
preparation of this Amendment and the documents and instruments incidental
hereto.  The Borrower hereby agrees that the Lender may, at any time or from
time to time in its sole discretion and without further authorization by the
Borrower, make a loan to the Borrower under the Credit Agreement, or apply the
proceeds of any loan, for the purpose of paying any such fees, disbursements,
costs and expenses.
 
12.           Miscellaneous.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.
 
 
Signatures appear on following page.
 

 
- 4 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 


WELLS FARGO BANK, NATIONAL ASSOCIATION
 
MISCOR GROUP, LTD.
         
By:
/s/ Daniel J. Manella   
By:
/s/ John A. Martell  
Daniel J. Manella, Vice President
   
John A. Martell, Chief Executive Officer
                   
MAGNETECH INDUSTRIAL SERVICES, INC.
 
MARTELL ELECTRIC, LLC
                   
By:
/s/ John A. Martell  
By:
/s/ John A. Martell  
John A. Martell, Chief Executive Officer
   
John A. Martell, Chief Executive Officer
                   
HK ENGINE COMPONENTS, LLC
                         
By:
/s/ John A. Martell        
John A. Martell, Chief Executive Officer
                         
IDEAL CONSOLIDATED, INC.
                         
By:
/s/ John A. Martell        
John A. Martell, Chief Executive Officer
                         
AMERICAN MOTIVE POWER, INC.
                         
By:
/s/ John A. Martell        
John A. Martell, Chief Executive Officer
     




 
 

 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT AND AGREEMENT OF SUBORDINATED CREDITORS
 


The undersigned, each a subordinated creditor of MISCOR GROUP, LTD., an Indiana
corporation (“MISCOR”), MAGNETECH INDUSTRIAL SERVICES, INC., an Indiana
corporation (“MIS”), MARTELL ELECTRIC, LLC, an Indiana limited liability company
(“Martell”), HK ENGINE COMPONENTS, LLC, an Indiana limited liability company
(“HK”), IDEAL CONSOLIDATED, INC., an Indiana corporation (“Ideal”), and AMERICAN
MOTIVE POWER, INC., a Nevada corporation (“AMP” and together with MISCOR, MIS,
Martell, HK and Ideal, the “Borrowers” and each a “Borrower”) to WELLS FARGO
BANK, NATIONAL ASSOCIATION (the “Lender”), acting through its Wells Fargo
Business Credit operating division pursuant to a Subordination Agreement dated
as of January 14, 2008 (the “Subordination Agreement”), hereby (i) acknowledges
receipt of the foregoing Amendment; (ii) consents to the terms and execution
thereof; and (iii) reaffirms his or its obligations to the Lender pursuant to
the terms of his or its Subordination Agreement.
 

 
BDEWEES, INC.
             
By:
/s/ Bernard L. DeWees    
Bernard L. DeWees, President
             
XGEN III, LTD.
             
By:
/s/ Thomas J. Embrescia     
Thomas J. Embrescia, Manager
              /s/ John A. Martell  
John A. Martell








